Exhibit 10.2

 

PLAN OF REORGANIZATION AND ACQUISITION

BY WHICH

SALTY’S WAREHOUSE, INC.

(A FLORIDA CORPORATION)

SHALL BE ACQUIRED FROM

NUCOTEC, INC.

(A NEVADA CORPORATION)

 

This PLAN OF REORGANIZATION AND ACQUISITION (“Agreement”) is made and dated this
19th day of March 2004 by and between the Parties, as described below, and shall
become effective on the “Closing Date” as defined herein.

 


I.              THE INTERESTED PARTIES

 

A.                                   THE PARTIES TO THIS AGREEMENT

 

1.               Nucotec, Inc., a Nevada corporation (“Nucotec”).

 

2.               Salty’s Warehouse, Inc., a Florida corporation (“Salty’s”).

 

3.               Steven W. Hudson and Earl T. Shannon (the “Salty’s
Shareholders”).

 

4.               Nucotec, Salty’s and the Salty’s Shareholders may be referred
to collectively herein as the “Parties.”  Nucotec and Salty’s may be referred to
collectively herein as the “Corporations.”

 


II.            RECITALS

 

A.                                   THE CAPITAL OF NUCOTEC AND SALTY’S

 

1.               The capital of Nucotec consists of 10,000,000 shares of common
stock, $ .001 par value, authorized, of which 6,076,000 are issued and
outstanding as of the date of this Agreement.

 

2.               The capital of Salty’s consists of 100 shares of common stock,
no par value, authorized, of which 100 shares are issued and outstanding (the
“Salty’s Shares”), and which are owned as follows:

 

(a)          Steven W. Hudson owns 10 shares of Salty’s common stock;

 

(b)         Earl T. Shannon owns 10 shares of Salty’s common stock; and

 

(c)          Nucotec owns 80 shares of Salty’s common stock.

 

1

--------------------------------------------------------------------------------


 

B.                                     THE BACKGROUND FOR THE ACQUISITION

 

The Salty’s Shareholders desire to acquire the 80 shares of common stock of
Salty’s owned by Nucotec and Nucotec desires to acquire 5,110,200 shares of
Nucotec common stock which is currently owned by the Salty’s Shareholders.  The
Salty’s Shareholders wish to exchange their 5,110,200 shares of Nucotec with
Nucotec for 80 shares of Salty’s.

 


III.           CONDITIONS PRECEDENT TO REORGANIZATION

 

A.                                   DIRECTOR APPROVAL

 

If required, the Board of Directors of each of the Corporations respectively
shall have determined that it is advisable and in the best interests of each of
them and both of them to proceed with the exchange by Nucotec of Salty’s common
stock for Nucotec common stock, in accordance with IRS Section 354(a) and
368(a).

 

B.                                     SHAREHOLDER APPROVAL

 

If required, the shareholders of the Corporations shall have approved the
acquisition and this Agreement in a manner consistent with the laws of its
respective jurisdiction and its respective constituent documents.

 

C.                                     EFFECTIVE DATE

 

This Plan of Reorganization and Acquisition shall become effective on a date
designated hereinafter as the “Closing Date,” provided that the following
conditions precedent shall have been met, or waived in writing by the Parties:

 

1.             Each Party shall have furnished to the other Party all corporate
and financial information which is customary and reasonable, to conduct its
respective due diligence, normal for this kind of transaction.  If any Party
determines that there is a reason not to complete this Plan of Reorganization
and Acquisition as a result of their due diligence examination, then they must
give written notice to the other Parties prior to the expiration of the due
diligence examination period.  The Due Diligence period, for purposes of this
paragraph, shall expire on a date determined by the Parties, which shall be no
later than five days after the Closing Date.

 

2.             The Board of Directors of each Corporation shall have determined
to proceed with this Plan of Reorganization and Acquisition.

 

3.             All of the terms, covenants and conditions of this Plan of
Reorganization and Acquisition to be complied with or performed by each Party
for Closing shall have been complied with, performed or waived in writing.

 

4.             The representations and warranties of the Parties, contained in
this Plan of Reorganization and Acquisition, as herein contemplated, except as
amended, altered or waived by the Parties in writing, shall be true and correct
in all material respects at the Closing Date with

 

2

--------------------------------------------------------------------------------


 

the same force and effect as if such representations and warranties are made at
and as of such time.

 

D.                                    TERMINATION

 

This Plan of Reorganization and Acquisition may be terminated at any time prior
to the Closing Date, whether before or after approval by the shareholders of the
Parties: (i) by mutual consent of the Parties; or (ii) by any Party if any other
Party is unable to meet the specific conditions precedent applicable to its
performance within a reasonable time.  In the event that termination of this
Plan of Reorganization and Acquisition occurs, as provided above, this Plan of
Reorganization and Acquisition shall forthwith become void and there shall be no
liability on the part of any Party or its respective officers and directors.

 


IV.           PLAN OF ACQUISITION

 

A.                                   REORGANIZATION AND ACQUISITION

 

Nucotec and Salty’s are hereby reorganized, such that the Salty’s Shareholders
shall acquire all of the issued and outstanding capital stock of Salty’s with
all of its current assets, liabilities and businesses from Nucotec, and Salty’s
shall then become wholly owned by the Salty’s Shareholders (the
“Reorganization”).

 

B.                                     SURVIVING CORPORATIONS

 

Both Nucotec and Salty’s shall survive the Reorganization herein contemplated
and shall continue to be governed by the laws of their respective jurisdiction.

 

C.                                     SURVIVING ARTICLES OF INCORPORATION

 

The Articles of Incorporation of both Nucotec and Salty’s shall remain in full
force and effect, unchanged, except as specified herein.

 

D.                                    SURVIVING BYLAWS

 

The Bylaws of both Nucotec and Salty’s shall remain in full force and effect,
unchanged.

 

E.                                      ISSUANCE OF STOCK

 

At Closing, Nucotec shall return stock certificate number 8, dated May 10, 2002,
representing 80 shares of Salty’s to Salty’s and Salty’s shall issue and deliver
stock certificates of Salty’s to the Salty’s Shareholders, representing a total
of 80 newly issued shares of its common stock as follows:

 

1.                     Earl T. Shannon shall receive 40 shares of Salty’s common
stock; and

 

2.                     Steven W. Hudson shall receive 40 shares of Salty’s
common stock.

 

3

--------------------------------------------------------------------------------


 

Also at the Closing, the Salty’s Shareholders shall return stock certificates
totaling 5,110,200 shares of Nucotec common stock to Nucotec.

 

F.                                      FURTHER ASSURANCE, GOOD FAITH AND FAIR
DEALING

 

The Directors of each Corporation and each Salty’s Shareholder shall and will
execute and deliver any and all necessary documents, acknowledgments and
assurances and do all things proper to confirm or acknowledge any and all
rights, titles and interests created or confirmed herein; and all Parties
covenant hereby to deal fairly and in good faith with each other and each others
shareholders.

 


V.            GENERAL MUTUAL REPRESENTATIONS AND WARRANTIES

 

The purpose and general import of the Mutual Representations and Warranties are
that each Party has made appropriate full disclosure to the others, that no
material information has been withheld, and that the information exchanged is
accurate, true and correct.

 

A.                                   ORGANIZATION AND QUALIFICATION

 

Each Corporation warrants and represents that it is duly organized and in good
standing, and is duly qualified to conduct any business it may be conducting, as
required by law or local ordinance.

 

B.                                     CORPORATE AUTHORITY

 

Each Party warrants and represents that it has corporate authority, under the
laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.

 

C.                                     OWNERSHIP OF ASSETS AND PROPERTY

 

Each Corporation warrants and represents that it has lawful title and ownership
of its property as reported to the other, and as disclosed in its financial
statements.

 

D.                                    ABSENCE OF CERTAIN CHANGES OR EVENTS

 

Each Party warrants and represents that there are no material changes of
circumstances or events which have not been fully disclosed to the other Party,
and which, if different than previously disclosed in writing, have been
disclosed in writing as currently as is reasonably practicable.

 

4

--------------------------------------------------------------------------------


 

E.                                      ABSENCE OF UNDISCLOSED LIABILITIES

 

Each Corporation warrants and represents specifically that it has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other parties, in the financial statements or otherwise in
writing.

 

F.                                      LEGAL PROCEEDINGS

 

Each Corporation warrants and represents that there are no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.

 

G.            NO BREACH OF OTHER AGREEMENTS

 

Each Party warrants and represents that this Agreement, and the faithful
performance of this Agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.

 

G.                                     CAPITAL STOCK

 

Each Corporation warrants and represents that the issued and outstanding shares
and all shares of capital stock of such Corporation, is as detailed herein, that
all such shares are in fact issued and outstanding, duly and validly issued,
were issued as and are fully paid and non-assessable shares, and that, other
than as represented in writing, there are no other securities, options, warrants
or rights outstanding, to acquire further shares of such Corporation, except as
has been disclosed to the other parties.

 

H.                                    BROKERS’ OR FINDER’S FEES

 

Other than as described herein, each Party warrants and represents that it is
aware of no claims for brokers’ fees, or finders’ fees, or other commissions or
fees, by any person not disclosed to the other, which would become, if valid, an
obligation of any Party.

 

VI.           REPRESENTATIONS AND WARRANTIES OF SALTY’S SHAREHOLDERS.

 

Each Salty’s Shareholder represents and warrants to Nucotec that:

 

A.                                   INVESTMENT

 

Each Salty’s Shareholder:

 

1.             Understands that the Salty’s Shares have not been, and will not
be, registered under the Securities Act of 1933, as amended, (the “Securities
Act”), or under any state securities laws, and are being offered and sold in
reliance upon federal and state exemptions for transactions not involving any
public offering, which depends upon, among other things, the accuracy of the
required representations and warranties of Shareholders;

 

5

--------------------------------------------------------------------------------


 

2              Understands that there shall be imprinted on the face of each
certificate representing the Salty’s Shares acquired by Salty’s Shareholders the
following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”).  THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
WITH RESPECT TO SUCH SECURITIES, OR AN OPINION OF THE ISSUER’S COUNSEL TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

3              Understands that the Salty’s Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available, and Shareholders acknowledge that neither
Nucotec nor Salty’s has any obligation whatsoever to register the Salty’s Shares
under that Act;

 

4              Understands the provisions of Rule 144 (the “Rule”) promulgated
under the Act permit limited resale of securities purchased in a private
transaction, subject to the satisfaction of certain conditions as set forth in
the Rule;

 

5              Is acquiring the Salty’s Shares solely for the account of such
Salty’s Shareholder for investment purposes, and not with a view to the
distribution thereof;

 

6              Is an accredited investor with knowledge and experience in
business and financial matters;

 

7              Has had the opportunity to obtain such information as such
Shareholder desired in order to evaluate the merits and the risks inherent in
acquiring and holding the Salty’s Shares;

 

8              Is able to bear the economic risk and lack of liquidity inherent
in holding the Salty’s Shares; and

 

9              Is familiar with the requirements required to be designated as an
Accredited Investor, and is such an Accredited Investor.

 

B.                                     INFORMATION

 

Salty’s Shareholders understand that they are acquiring the Salty’s Shares
without being furnished any offering literature or prospectus.  The Salty’s
Shareholders acknowledges that Salty’s Shareholders have obtained such
information or data as Salty’s Shareholders may deem appropriate in order to
provide the Salty’s Shareholders with the basis of making an informed investment
decision with respect to the acquisition of the Salty’s Shares.  The Salty’s
Shareholders have been given the opportunity to meet with representatives of
Nucotec and

 

6

--------------------------------------------------------------------------------


 

Salty’s and to have such representatives answer any questions and provide any
additional information regarding the terms and conditions of an investment in
the Salty’s Shares as deemed relevant by the Salty’s Shareholder or as a result
of any independent investigations made by any Salty’s Shareholder or by any
Salty’s Shareholder’s representative.

 

C.                                     SALTY’S SHARES

 

Each Shareholder holds of record and owns beneficially the number of Salty’s
Shares set forth in Section II A 2 of this Agreement, free and clear of any
restrictions on transfer (other than any restrictions under the Securities Act
and state securities laws), taxes, security interests, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands.  No
Salty’s Shareholder is a party to any option, warrant, purchase right, or other
contract or commitment that could require the Shareholder to sell, transfer, or
otherwise dispose of any Salty’s Shares (other than this Agreement).  The
Salty’s Shares held by each such Salty’s Shareholder represents all of the
issued and outstanding capital stock of Salty’s owned by such Salty’s
Shareholder.

 


VII.         INDEMNIFICATION

 

Both Corporations shall, and from and after the Closing Date, indemnify, defend
and hold harmless each person who is now, or has been at any time prior to the
date hereof or who becomes prior to the Closing Date, an officer or director of
either Corporation (the “Indemnified Parties”) against all losses, claims,
damages, costs, expenses (including reasonable attorneys’ fees and expenses),
liabilities or judgments or amounts that are paid in settlement with the
approval of the indemnifying Corporation of or in connection with any threatened
or actual claim, action, suit, proceeding or investigation based on or arising
out of the fact that such person is or was a director or officer of either
Corporation whether pertaining to any matter existing or occurring at or prior
to the Closing Date and whether asserted or claimed prior to, or at or after,
the Closing Date (“Indemnified Liabilities”), including all Indemnified
Liabilities based on, or arising out of, or pertaining to this Agreement or the
transactions contemplated hereby, in each case, to the full extent each
Corporation is permitted under the laws of its respective state of incorporation
to indemnify directors or officers.

 

Without limiting the foregoing, in the event any such claim, action, suit,
proceeding or investigation is brought against any Indemnified Parties (whether
arising before or after the Closing Date), (i) the Indemnified Parties may
retain counsel satisfactory to them and the Corporations shall pay all fees and
expenses of such counsel for the Indemnified Parties promptly as statements
therefore are received; and (ii) each party shall use all reasonable efforts to
assist in the vigorous defense of any such matter, provided that each party
shall not be liable for any settlement effected without its prior written
consent. Any Indemnified Party wishing to claim indemnification under this
section, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify the Parties (but the failure so to notify shall not
relieve a party from any liability which it may have under this section except
to the extent such failure prejudices such party). The Indemnified Parties as a
group may retain only one law firm to represent them with respect to each such
matter unless there is, under applicable standards of professional conduct, a
conflict on any significant issue between the positions of any two or

 

7

--------------------------------------------------------------------------------


 

more Indemnified Parties. The Parties agree that all rights to indemnification,
including provisions relating to advances of expenses incurred in defense of any
action or suit, existing in favor of the Indemnified Parties with respect to
matters occurring through the Closing Date, shall survive the reverse
acquisition and shall continue in full force and effect for a period of not less
than seven years from the Closing Date; provided, however, that all rights to
indemnification in respect of any Indemnified Liabilities asserted or made
within such period shall continue until the disposition of such Indemnified
Liabilities.

 

The provisions of this section are intended to be for the benefit of, and shall
be enforceable by, each Indemnified Party, his or her heirs and his or her
personal representatives and shall be binding upon all successors and assigns of
all Parties.

 


VIII.        DEFAULT, AMENDMENT AND WAIVER

 

A.            DEFAULT

 

Upon a breach or default under this Agreement by any of the Parties (following
the cure period provided herein), the non-defaulting Parties shall have all
rights and remedies given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise. Notwithstanding the foregoing, in the event
of a breach or default by any Party hereto in the observance or in the timely
performance of any of its obligations hereunder which is not waived by the
non-defaulting Parties, such defaulting Party shall have the right to cure such
default within 15 days after receipt of notice in writing of such breach or
default.

 

B.                                     WAIVER AND AMENDMENT

 

Any term, provision, covenant, representation, warranty, or condition of this
Agreement may be waived, but only by a written instrument signed by the Parties
entitled to the benefits thereof. The failure or delay of any party at any time
or times to require performance of any provision hereof or to exercise its
rights with respect to any provision hereof shall in no manner operate as a
waiver of or affect such party’s right at a later time to enforce the same. No
waiver by any Party of any condition, or of the breach of any term, provision,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or waiver of any other condition or of
the breach of any other term, provision, covenant, representation, or warranty.
No modification or amendment of this Agreement shall be valid and binding unless
it be in writing and signed by all Parties hereto.

 


D.            MISCELLANEOUS

 

A. EXPENSES

 

Whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear all taxes of any nature (including, without
limitation, income, franchise, transfer, and sales taxes) and all fees and
expenses relating to or arising from its compliance with the various provisions
of this Agreement and such Party’s covenants to be performed hereunder,

 

8

--------------------------------------------------------------------------------


 

and except as otherwise specifically provided for herein, each of the Parties
hereto agrees to pay all of its own expenses (including, without limitation,
attorneys and accountants’ fees, and printing expenses) incurred in connection
with this Agreement, the transactions contemplated hereby, the negotiations
leading to the same and the preparations made for carrying the same into effect,
and all such taxes, fees, and expenses of the Parties hereto shall be paid prior
to Closing.

 

B.            NOTICES

 

Any notice, request, instruction, or other document required by the terms of
this Agreement, or deemed by any of the Parties hereto to be desirable, to be
given to any other party hereto shall be in writing and shall be given by
facsimile, personal delivery, overnight delivery, or mailed by registered or
certified mail, postage prepaid, with return receipt requested, to the following
addresses:

 

TO NUCOTEC:

 

Nucotec, Inc.

 

 

Attn: Earl W. Abbott

 

 

3841 Amador Way

 

 

Reno, Nevada  89502

 

 

 

TO SALTY’S:

 

Salty’s Warehouse, Inc.

 

 

Attn: Earl T. Shannon

 

 

1080 S.E. 3rd Avenue

 

 

Ft. Lauderdale, FL 33316

 

 

 

TO STEVEN W. HUDSON:

 

 

 

 

 

 

 

 

Steven W. Hudson

 

 

c/o Salty’s Warehouse, Inc.

 

 

1080 S.E. 3rd Avenue

 

 

Ft. Lauderdale, FL 33316

 

 

 

TO EARL T. SHANNON:

 

 

 

 

 

 

 

Earl T. Shannon

 

 

c/o Salty’s Warehouse, Inc.

 

 

1080 S.E. 3rd Avenue

 

 

Ft. Lauderdale, FL 33316

 

 

 

WITH COPY TO:

 

Oswald & Yap

 

 

Attn: Lynne Bolduc, Esq.

 

 

6148 Sand Canyon Avenue

 

 

Irvine, CA 92618

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by facsimile, personal delivery, or
overnight delivery in accordance with the provisions of this Section, said
notice shall be conclusively deemed given at

 

9

--------------------------------------------------------------------------------


 

the time of such delivery. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given seven
days after deposit thereof in the United States mail.

 

C.                                     ENTIRE AGREEMENT

 

This Agreement, together with any schedules and exhibits hereto, sets forth the
entire agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant, or condition, written or oral, express or implied, whether
by statute or otherwise, has been made by any party hereto which is not embodied
in this Agreement, or in the schedules or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.

 

D.            SURVIVIAL OF REPRESENTATIONS

 

All statements of fact (including financial statements) contained in the
schedules, the exhibits, the certificates, or any other instrument delivered by
or on behalf of the Parties hereto, or in connection with the transactions
contemplated hereby, shall be deemed representations and warranties by the
respective Party hereunder. All representations, warranties, agreements, and
covenants hereunder shall survive the Closing and remain effective regardless of
any investigation or audit at any time made by or on behalf of the Parties or of
any information a party may have in respect hereto. Consummation of the
transactions contemplated hereby shall not be deemed or construed to be a waiver
of any right or remedy possessed by any party hereto, notwithstanding that such
party knew or should have known at the time of Closing that such right or remedy
existed.

 

E.                                      INCORPORATION BY REFERENCE

 

The schedules, exhibits, and all documents (including, without limitation, all
financial statements) delivered as part hereof or incidents hereto are
incorporated as a part of this Agreement by reference.

 

F.                                      REMEDIES CUMULATIVE

 

No remedy herein conferred upon the Parties is intended to be exclusive of any
other remedy and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.

 

10

--------------------------------------------------------------------------------


 

G.                                     EXECUTION OF ADDITIONAL DOCUMENTS

 

Each Party hereto shall make, execute, acknowledge, and deliver such other
instruments and documents, and take all such other actions as may be reasonably
required in order to effectuate the purposes of this Agreement and to consummate
the transactions contemplated hereby.

 

H.                                    GOVERNING LAW

 

This Agreement has been negotiated and executed in the State of California and
shall be construed and enforced in accordance with the laws of such state.

 

I.                                         FORUM

 

Each of the Parties hereto agrees that any action or suit which may be brought
by any party hereto against any other party hereto in connection with this
Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Orange County, California.

 

J.                                        PROFESSIONAL FEES

 

In the event any Party hereto shall commence legal proceedings against the other
to enforce the terms hereof, or to declare rights hereunder, as the result of a
breach of any covenant or condition of this Agreement, the prevailing party in
any such proceeding shall be entitled to recover from the losing party its costs
of suit, including reasonable attorneys’ fees, accountants’ fees, and experts’
fees.

 

K.            BINDING EFFECT AND ASSIGNMENT

 

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective heirs, executors, administrators, legal
representatives, and assigns.

 

L.              COUNTERPARTS; FACSIMILE SIGNATURES

 

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that facsimile signatures of this
Agreement shall be deemed a valid and binding execution of this Agreement.

 

M.           TAX-FREE EXCHANGE

 

The Parties agree that the acquisition of Salty’s by the Salty’s Shareholders
shall be treated as a “tax-free transaction” under Section 351 of the Internal
Revenue Code.

 

11

--------------------------------------------------------------------------------


 

This PLAN OF REORGANIZATION AND ACQUISITION is executed on behalf of each Party
by its duly authorized representatives, and attested to, pursuant to the laws of
its respective place of incorporation and in accordance with its constituent
documents.

 

NUCOTEC, INC.,

a Nevada corporation

 

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

SALTY’S WAREHOUSE, INC.,

a Florida corporation

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon


ITS: PRESIDENT


 

SALTY’S SHAREHOLDERS

 

 

/s/ Steven W. Hudson

 

Steven W. Hudson

 

 

/s/ Earl T. Shannon

 

Earl T. Shannon

 

12

--------------------------------------------------------------------------------